DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.

Notice to Applicant
The following is a Non-Final Office Action for Application Serial Number: 16/804,852, filed on February 28, 2020. In response to Examiner's Final Rejection of August 20, 2021, Applicant on November 22, 2021, cancelled claims 1-20 and added new claims 21-40. Claims 21-40 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. 
The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants cancelling claims 1-20 and adding new claims 21-40. New 35 U.S.C. § 102 rejections have been applied to new claims 21, 22, 26, 28-32, 36 and 38-40.  New 35 U.S.C. § 103 rejections have been applied to new claims 23-25, 27, 33-35 and 37.

Response to Arguments
Applicant's Arguments/Remarks filed November 22, 2021 (hereinafter Applicant Remarks) have been fully considered but they are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed November 22, 2021.

Regarding the 35 U.S.C. 101 rejection, Applicant states the examiner on page 4 of the Final Office Action of 8-20-21 stated that the "most relevant court case" for the ineligibility of applicant's claims is BSG TECH LLC v. Buyseasons, Inc., 899 F. 3d 1281 CAFC (2018) but did not say why BSG TECH is "relevant" to applicant's invention. MPEP § 2106.07. Formulating and Supporting Rejections for Lack Of Subject Matter Eligibility requires examiners to "set forth a prima facie case of ineligibility under the substantive law.". MPEP § 2106.07 specifically places an initial burden "on the examiner to explain why a claim or claims are ineligible for patenting clearly and specifically, so that applicant has sufficient notice and is able to effectively respond.".
Applicant submits that BSG TECH is not "relevant" to applicant's claimed invention because the claims in BSG TECH are directed to guessing what a user will input based on what past users have inputted whereas applicant's claims are directed to generating a user interface with match indicators that convey to a user the likelihoods of where they will place among programs based on where past users have placed. By the examiner's conclusory reasoning, any claim that uses historical data to do anything would be ineligible based on BSG TECH. 
The examiner on page 4 of the Final Office Action of 8-20-21 stated that what matters is whether "the idea of matching users to programs based on historical user data" is abstract. It is 
respectfully submitted that applicant does not claim "matching users to programs based on historical user data". Part of the initial burden on the examiner to establish a prima facie case of
ineligibility is for the examiner to consider all of the limitations in applicant's claims and not
ignore the limitations that do not fit conclusory statements. 

ignore "the particulars" of prior case law because the Court of Appeals for the Federal Circuit does. It is respectfully submitted that the examiner does not sit on the Court of Appeals for the Federal Circuit. The examiner should at the very least explain how applicant's claims are analogous to the claims in BSG TECH without ignoring inconvenient limitations in applicant's claims or dismissing them as insignificant post-solution activity as if they were put in the claims 
by applicant as a scam to obtain an overreaching abstract idea.

	In response, Examiner respectfully disagrees. First, Applicant’s arguments are moot in view of cancelling claims 1-20 and adding new claims 21-40, which have required further analysis/consideration. In Examiner performing the previous analysis under 35 U.S.C. 101, Examiner did consider each claim and every limitation of which both individually and as a whole as according to the current PTO's guidelines for§ 101 eligibility. Examiner respectfully reiterates there is no requirement for the Examiner to define the enumerated groupings of abstract ideas or compare the pending claims to individual court cases when identifying the abstract idea. The guidance explicitly states:
The revised Step 2A Prong One procedure for determining whether a claim “recites” an abstract idea is to:

identify the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and 

determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG.
 
If the identified limitation(s) falls within any of the groupings of abstract ideas enumerated in the 2019 PEG, the analysis should proceed to Prong Two. 

This point is also supported in an example outlined in 2106.07(a)(I) as follows: 

Sample explanation: The claim recites the step of comparing collected information to a predefined threshold, which is an act of evaluating information that can be practically performed in the human mind. Thus, this step is an abstract idea in the "mental process" grouping.


	Examiner maintains the important issue is whether the concept of the claim (e.g., determining the likelihood a user will be placed in a program based on historical placement activities data) is abstract (e.g., certain methods of organizing human activity) - not whether the exact fact-pattern matches the particulars of previous court decisions. For example, in Planet Bingo, which dealt with the abstract idea of managing a game of bingo, the Federal circuit used Bilski and Alice to support the asserted abstract idea. Specifically, the aspect of bingo game management which includes “solv[ing] a tampering problem and also minimiz[ing] other security risks” during bingo ticket purchases was determined to be similar to the abstract ideas of “risk hedging” during “consumer transactions,” (Bilski) and “mitigating settlement risk” in “financial transactions,” (Alice) that the Supreme Court found ineligible. Clearly, the fact patterns in Planet Bingo compared to Bilski and Alice were different, but the abstract concepts were similar. Similarly, Examiner finds the claimed invention embodies one or more concepts identified as abstract methods based on managing personal behavior. Thus, Examiner finds the rejection to be proper and maintains new claims 21-40 also recite an abstract idea.

Applicant’s arguments, see pg. 9, filed November 22, 2021, with respect to the prior art references cited under 35 U.S.C. 103 for cancelled claims 1-20 have been fully considered. However, Applicant’s arguments are considered moot because claims 21-40 are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-30 are directed towards a platform and claims 31-40 are directed towards a method, both of which are among the statutory categories of invention.
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining the likelihood a user will be placed in a program based on historical placement activities data.
Claim 21 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, a data matcher that determines each likelihood by matching a set data describing a set of placement activities undertaken by the user including at least one scheduling activity pertaining to at least one of the programs initiated by the user to a set of history data describing a set of placement activities undertaken by a set of prior users, constitutes methods based on managing personal behavior and relationships between people. The recitation of a data matcher and placement platform does not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea. Claim 31 recite certain method of organizing human activity for similar reasons as claim 21. 
The judicial exception is not integrated into a practical application. In particular, Claim 21 recites a user interface that enables a user to browse a set of programs registered on the placement platform and that depicts a match indicator for each program identified in the user interface such that each match indicator conveys to the user a likelihood that the user will place with the respective program, which is considered an insignificant extra-solution activity of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including placement platform and user interface amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); performing repetitive calculations, Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.") and electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); see MPEP 2106.05(d)(II). (see at least Specification [0042]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform 
Regarding the dependent claims 26 and 36 recite wherein at least two of the programs are identified in the user interface such that the respective match indicators enable the user to discern which of the likelihoods is higher and claims 27 and 37 recite a user interface that identifies the user to an administrator of one of the programs and that depicts to the administrator a match indicator that conveys to the administrator a likelihood that the user will place with the program of the administrator, which are considered an insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Additionally, claims 22-25, 28-30, 32-35 and 38-40 recite steps that further narrow the abstract idea. No additional elements are disclosed in the dependent claims that were not considered in independent claims 21 and 31. Therefore, claims 22-30 and 32-40 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Claims 21-30 are directed towards a placement platform. The placement platform is interpreted as a computer program based on paragraphs 0037 and 0041 of the specification. The language used by the Applicant(s) does not exclude non-statutory forms of computer program products such as signals or carrier waves.  Therefore, these claims are non-statutory.  The Office recommends amending these claims to recite the term "non-transitory" in the preamble so that the scope of the claim is only limited to non-transitory computer readable media.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 22, 26, 28-32, 36 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al., U.S. Publication No. 2016/0125560 [hereinafter Singh].

Referring to Claim 21, Singh teaches a placement platform, comprising:
a user interface that enables a user to browse a set of programs registered on the placement platform (Singh, [0023]), “the client system 102 sends a request to the social networking system 120 for a webpage associated with the social networking system 120… a member of the client system 102 logs onto the social networking system 120 and clicks to view educational information on a dedicated web page of the social networking system 120. In response, the client system 102 receives the requested data (e.g., information about schools and enrollment) and displays them on the client system 102”; (Singh, [0075]; [0029]) and 
that depicts a match indicator for each program identified in the user interface such that each match indicator conveys to the user a likelihood that the user will place with the respective program (Singh, [0075]), “the user interface 400 also includes a list of suggested education institutions 418…each suggested education institution also has an associated prediction that represents the likelihood of the member being accepted”; (Singh, [0093]), “the social networking system (e.g., social networking system 120 of FIG. 1) uses a model to analyze a potential applicant and determine how well the potential applicant and the education institution match. If the match is determined to be good, the chance of admittance is high; if not, the chance to be admitted is determined to be low”; and 
a data matcher that determines each likelihood by matching a set data describing a set of placement activities undertaken by the user via the placement platform including at least one scheduling activity pertaining to at least one of the programs initiated by the user via the placement platform to a set of history data describing a set of placement activities undertaken by a set of prior users of the placement platform (Singh, [0097]), “the social networking system (e.g., social networking system 120 of FIG. 1) compares (616) qualification data associated with the first member to historical admittance data stored in a memory of the social networking server. In some example embodiments, comparing qualification data for the first member to historic admittance data includes the social networking system (e.g., social networking system 120 of FIG. 1) determining (618) one or more qualification data categories”; (Singh, [0083]), “generating an admittance prediction based on historical admittance data that predicts whether a particular member of a social networking system will be admitted to a particular education institution in accordance with some implementations”; (Singh, [0028]), “Qualification data includes, but is not limited to, test scores, employment history, demographic information, work history, education history, grade point averages, hobbies, accomplishments, member ratings, recommendations, and so on”, Examiner considers the qualification to sufficiently teach placement activities; (Singh, [0100]), “admittance prediction is represented as a percentage representing the likelihood that the member will be accepted into the respective education institution. For example, the chance of admission is 75%, which represents the likelihood that the member will be accepted into the education institution if the member applies. In some example embodiments, the admittance prediction is represented by one of a plurality of discrete states. For example, all potential applicants are given a "high," "medium," or "low" 

Referring to Claim 22, Singh teaches the placement platform of claim 21. Singh further teaches:
wherein the data of the user includes a set of timing data pertaining to the placement activities of the user and the history data includes a set of timing data pertaining to the placement activities of at least one of the prior users (Singh, [0038]), “historical data analysis module 124 generates a category score for each category for each respective applicant in the list of applicants. The category score represents the degree to which the qualification data in that category makes the applicant a good candidate. For example, in work history, the type of employment (based on employer and title) and the number of year of experience determine how high the category score is”; (Singh, [0102]; [0103]). 

Referring to Claim 26, Singh teaches the placement platform of claim 21. Singh further teaches:
wherein at least two of the programs are identified in the user interface such that the respective match indicators enable the user to discern which of the likelihoods is higher (Singh, Fig. 4; [0100]).



Referring to Claim 28, Singh teaches the placement platform of claim 21. Singh further teaches: 
wherein the data of the user includes a user profile for the user and the history data includes a user profile of at least one of the prior users (Singh, [0027]), “when a person initially registers to become a member of the social networking system 120, the person will be prompted to provide some personal information…This information is stored, for example, in the member profile database 130. In some example embodiments, the social networking system 120 will also prompt the person to determine whether that person is interested in attending one or more schools in the future…the member profile data 130 includes qualification data 132… Qualification data includes, but is not limited to, test scores, employment history, demographic information, work history, education history, grade point averages, hobbies, accomplishments, member ratings, recommendations, and so on”; (Singh, [0036]), “the historical data analysis module 124 gathers and analyzes historical acceptance data for a plurality of education institutions. Each respective education institution has an associated list of applicants (e.g., members who applied to attend the respective education institution), the qualification data 132 associated with each applicant, and a determination concerning whether the member were accepted into the respective education institution. In some example embodiments, any historical acceptance data stored without any personal identifying information (PII). Thus all the historical acceptance data is stored anonymously. In other example embodiments, the historical data analysis module 124 infers whether each applicant was accepted based on updates to the applicant's member profile”.


Referring to Claim 29, Singh teaches the placement platform of claim 21. Singh further teaches: 
wherein each match indicator conveys to the user the odds that the user will place in the respective program identified in the user interface (Singh, Fig. 4, [0100]; [0103]).

Referring to Claim 30, Singh teaches the placement platform of claim 21. Singh further teaches: 
wherein the data of the user includes a set of questionnaire data for the user and the history data includes a set of questionnaire data for at least one of the prior users (Singh, [0019]; [0028]), Examiner considers test scores as a qualification to teach a set of questionnaire data; (Singh, [0041]).

Referring to Claim 31, Singh teaches: 
A method for program placement (Singh, [0015]-[0017]), comprising:
Claim 31 disclose substantially the same subject matter as Claim 21, and is rejected using the same rationale as previously set forth.

Claim 32 disclose substantially the same subject matter as Claim 22, and is rejected using the same rationale as previously set forth.

Claim 36 disclose substantially the same subject matter as Claim 26, and is rejected using the same rationale as previously set forth.

Claim 38 disclose substantially the same subject matter as Claim 28, and is rejected using the same rationale as previously set forth.

Claim 39 disclose substantially the same subject matter as Claim 29, and is rejected using the same rationale as previously set forth.

Claim 40 disclose substantially the same subject matter as Claim 30, and is rejected using the same rationale as previously set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al., U.S. Publication No. 2016/0125560 [hereinafter Singh], and further in view of Mondal et al., U.S. Publication No. 2020/0184425 [hereinafter Mondal]. 

Referring to Claim 23, Singh teaches the placement platform of claim 21. Singh teaches member activity data (see par. 0033), but Singh does not explicitly teach: 
wherein the data matcher matches at least one sequence of the placement activities of the user to at least one sequence of the placement activities of at least one of the prior users.

However Mondal teaches: 
wherein the data matcher matches at least one sequence of the placement activities of the user to at least one sequence of the placement activities of at least one of the prior users (Mondal, [0039]), “The AI services module 256 comprises artificial intelligence algorithms that are configured to extract contextual information about or associated with the candidate, for example, skills, entities, themes, patterns…”; (Mondal, [0042]), “the machine learning algorithms 318 executed by the artificial intelligence services module 256 generate the candidate profile based on historical decision data (imported from the candidate database 314 and/or the job database 315) and candidate data for each candidate from the ATS as indicated by reference 320…”; (Mondal, [0033]-[0034]), “… the ATS 240 comprises historical data and historical actions. The historical data includes, for example, data/information about positions, employees and the like. The historical actions include, for example, data/information about hiring, dismissal, review, interview events or actions, and the like. For each decision, there is associated application data… the system 200 is configured to generate or build an ideal candidate template or an ideal candidate model. The ideal candidate template is based on historical data imported from the ATS 240, for example, historical candidate and job data, historical action data (e.g. dismissal, interview, hiring data)… A machine profile or template is generated or built for a new candidate, i.e. potential hire, and compared to the ideal candidate profile and a comparison result or score is generated…”; (Mondal, [0033]), “ATS data and information”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the member activity data in Singh to include the sequence limitations as taught by Mondal. The motivation for doing this would have been to improve the method of generating an admittance prediction based on historical admittance data that predicts whether a member will be admitted to an education institution in Singh (see par. 0015) to efficiently include the results of screening potential candidates for a position (see Mondal par. 0002).

Referring to Claim 24, Singh teaches the placement platform of claim 21. Singh teaches member activity data (see par. 0033), but Singh does not explicitly teach: 
wherein the data matcher matches a timing of at least one sequence of the placement activities of the user to a timing of at least one sequence of the placement activities of at least one of the prior users.

However Mondal teaches: 
wherein the data matcher matches at least one sequence of the placement activities of the user to at least one sequence of the placement activities of at least one of the prior users (Mondal, [0039]), “The AI services module 256 comprises artificial intelligence algorithms that are configured to extract contextual information about or associated with the candidate, for example, skills, entities, themes, patterns. For example, this allows the system to be configured to derive and understand a work experience as a database experience”, Examiner considers work history to teach timing of at least on sequence of the placement activities; (Mondal, [0042]), “the machine learning algorithms 318 executed by the artificial intelligence services module 256 generate the candidate profile based on historical decision data (imported from the candidate database 314 and/or the job database 315) and candidate data for each candidate from the ATS as indicated by reference 320…”; (Mondal, [0033]-[0034]), “… the ATS 240 comprises historical data and historical actions. The historical data includes, for example, data/information about positions, employees and the like. The historical actions include, for example, data/information about hiring, dismissal, review, interview events or actions, and the like. For each decision, there is associated application data… the system 200 is configured to generate or build an ideal candidate template or an ideal candidate model. The ideal candidate template is based on historical data imported from the ATS 240, for example, 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the member activity data in Singh to include the sequence limitations as taught by Mondal. The motivation for doing this would have been to improve the method of generating an admittance prediction based on historical admittance data that predicts whether a member will be admitted to an education institution in Singh (see par. 0015) to efficiently include the results of screening potential candidates for a position (see Mondal par. 0002).

Claim 33 disclose substantially the same subject matter as Claim 23, and is rejected using the same rationale as previously set forth.

Claim 34 disclose substantially the same subject matter as Claim 24, and is rejected using the same rationale as previously set forth.

Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al., U.S. Publication No. 2016/0125560 [hereinafter Singh], and further in view of Coyne et al., U.S. Publication No. 2002/0116253 [hereinafter Coyne]. 

Referring to Claim 25, Singh teaches the placement platform of claim 21. Singh teaches generating an admittance prediction to an educational institution (see par. 0015) and a member profile including qualification data (see par. 0028), but Singh does not explicitly teach:
wherein the data matcher updates each likelihood after each of the placement activities is undertaken by the user via the placement platform.

However Coyne teaches: 
wherein the data matcher updates each likelihood after each of the placement activities is undertaken by the user via the placement platform (Coyne, [0053]-[0054]), “The invention includes a predictive routine 104 to create or generate a prediction about a prospective student 110a-n based upon collected information from the collection routine 102 and the database 122… The predictive routine 104 utilizes biographical data, statistical data, historical data, behavioral data, preferential data, circumstantial data, demographic data, or any other data or information that permits an observation to be directly or indirectly made about a student or otherwise provides information about a prospective student in order to improve the quality of the prediction…”; (Coyne, [0087]), “prediction factors”; (Coyne, [0064]; [0081]-[0082]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the member activity data and prediction in Singh to include the updating limitation as taught by Coyne. The motivation for doing this would have been to improve the method of generating an admittance prediction based on historical admittance data that predicts whether a member will be admitted to an education institution in Singh (see par. 0015) to efficiently include the results of making a prediction utilizing admissions-based information (see Coyne par. 0001).

Claim 35 disclose substantially the same subject matter as Claim 25, and is rejected using the same rationale as previously set forth.

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al., U.S. Publication No. 2016/0125560 [hereinafter Singh], and further in view of Saedy et al., U.S. Publication No. 2016/0163009 [hereinafter Saedy]. 

Referring to Claim 27, Singh teaches the placement platform of claim 21. Singh teaches members of the social networking system may be associated with schools (see par. 0029), but Singh does not explicitly teach: 
further comprising a user interface that identifies the user to an administrator of one of the programs and that depicts to the administrator a match indicator that conveys to the administrator a likelihood that the user will place with the program of the administrator.

However Saedy teaches: 
further comprising a user interface that identifies the user to an administrator of one of the programs and that depicts to the administrator a match indicator that conveys to the administrator a likelihood that the user will place with the program of the administrator (Saedy, [0066]), “whenever a professor needs to find a student for an opening position, the professor can go a prospective students list, and sort the students by any suitable criterion, and choose the best student, thus providing efficient communications between professors and students, and the like”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the members associated with schools in Singh to include the administrator limitation as taught by Saedy. The motivation for doing this would have been to improve the method of generating an admittance prediction based on historical admittance data that predicts whether a member will be admitted to an education institution in Singh (see par. 0015) to efficiently include the results of providing efficient communications between professors and students (see Saedy par. 0066).

Claim 37 disclose substantially the same subject matter as Claim 27, and is rejected using the same rationale as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tomaziefski et al. (US 20140011180 A1) – The present application describes methods and systems for assisting a student in the admission process for post-secondary education. The methods and systems include collecting user data from a student. In addition, admission data is collected from one or more post-secondary institutions. Next, a step for analyzing the user data in view of the admission data is provided. Further, recommendations based upon the analysis are sent to the student regarding academic planning, probability of gaining admittance into one or more post-secondary institutions, and suggestions for applying to one or more post-secondary institutions based upon the student's profile.

Lim (US 20150095253 A1) - A method and system for creating a customized and optimized application portfolio for educational institutions or other selective organizations. The system and method enables users to find a list of educational institutions or other selective organizations to which the user and/or a specified applicant may apply. The portfolio is composed accounting jointly for (1) to applicant attributes, preferences and constraints as well as (2) attributes of the institution or organization that accepts applications. According to certain embodiments, the portfolio is optimized to improve admission outcomes for the applicant and provide a customized set of matches between applicant and the institution or organization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRYSTOL STEWART/Primary Examiner, Art Unit 3624